Per curiam.
Appellant was convicted of murder in the Camden Superior Court on April 11,1966, but did not appeal that conviction. However, on October 9,1976, appellant filed a "petition for all court records” in the Camden Superior Court against the clerk of the court, who is the appellee in this case. The petitioner alleged that appellant was indigent and sought copies of "complete transcripts, warrants, indictments, and commitment papers” relating to his murder conviction. The trial court entered an order dated October 15, 1976, which denied the petition on the ground that appellant had not made any "showing of *374necessity beyond a mere naked demand” that he was entitled to the records as a matter of law, citing Wilson v. Downie, 228 Ga. 656 (187 SE2d 293) (1972).
Submitted January 21, 1977 —
Decided February 14, 1977.
Robert F. Moore, pro se.
M. F. Martin, III, for appellee.
No appeal was taken from the trial court’s order, but on October 27, 1976, appellant filed the present petition for á writ of mandamus against the superior court clerk seeking the trial transcripts and records which had been previously denied him in the "petition for all court records.” The trial court found that the petitioner had not "raised any other or further grounds for his right to a free transcript” than those set out in the earlier petition and dismissed the petition for a writ of mandamus on grounds of res judicata. See Code Ann. § 110-501.

Judgment affirmed.


All the Justices concur.